Title: Sunday 10th of September 1780.
From: Adams, John Quincy
To: 


       This morning we got up at about 8 o clock and at about half after 9 Mr. Crommelin, and his son, Pappa, brother Charles, and Myself went to take a ride. We went about 15 Miles and got back at about half after twelve o clock. We dined at Mr. Crommelin’s at about three o clock. At about six o clock Pappa, young Mr. Crommelin his wife brother Charles, and Myself set away from Mr. Crommelin’s for Amsterdam, we rode along on the dyke and got to Amsterdam at about 8 o clock. The coach deliver’d us at our door and then Young Mr. Crommelin and his wife left us. We shall lodge at Pappa’s house this night.
      